1

 2

 3

 4

 5

 6

 7
                               IN THE UNITED STATES DISTRICT COURT
 8                                 FOR THE DISTRICT OF COLUMBIA

 9

10
     LILES PARKER PLLC,
11                                                            No. 11-cv-1821 (BJR)
                          Plaintiff
12                                                            ORDER GRANTING MOTION TO
                         v.                                   DISMISS COUNT II OF THE FIRST
13                                                            AMENDED COMPLAINT
     HARVEST BANK OF MARYLAND
14

15                       Defendant.

16   __________________________________________
17

18
            Before the court is Defendant Harvest Bank of Maryland’s (“Defendant”) Motion to
19
     Dismiss Count II of the First Amended Complaint (Dkt. No. 9.). Having reviewed the motion,
20
     the opposition, and the reply thereto, as well as the relevant case law, the court hereby finds and
21
     rules as follows.
22

23          This case involves a fee dispute between a law firm and its former client. Plaintiff Liles

24   Parker PLLC (“Plaintiff”) alleges that Defendant breached the terms of the parties’ Engagement
25   Letter. Plaintiff seeks $101,417.96 in damages, plus interest and costs.



     ORDER-1
             Plaintiff asserts two causes of action: (1) Count I—Breach of Contract; and (2) Count
 1
     II—Quantum Meruit. Defendant moves to dismiss the quantum meruit claim, asserting that such
 2

 3   claims can only exist in the absence of a written agreement between the parties and when equity

 4   renders it unjust for one party to retain money paid, or to not pay for services rendered. (Dkt. No.
 5   9 at 1.). Here, Plaintiff alleges the existence of a written agreement and incorporates the
 6
     allegation into Count II. Id. at 1-2.
 7
             Plaintiff counters that the quantum meruit claim is alleged in the alternative to the breach
 8
     of contract claim, and that such a pleading is consistent with the Federal Rules of Civil
 9

10   Procedure. (Dkt. No. 10 at 1 citing Fed. R. Civ. P. 8(d)(3).). Plaintiff argues that in the event he

11   is unable to establish that a valid contract exists, he would be entitled to prosecute the unjust

12   enrichment claim. However, Defendant answered Count I of the Amended Complaint (on the
13   same day that it filed is reply to the instant motion) and admitted the existence of a valid contract
14
     between the parties. (Dkt. No. 12 at 1.).
15
             In light of Defendant’s admission, the court will dismiss Count II of the First Amended
16
     Complaint. See Harrington v. Trotman, 983 A.2d 342, 346-47 (D.C. 2009) (homeowner could
17

18   not recover damages against contractor on unjust enrichment theory where parties’ relationship is

19   governed by written agreement); Schiff v. American Ass’n of Retired Persons, 697 A.2d 1193,

20   1194 (D.C. 1997) (“[T]here can be no claim for unjust enrichment when an express contract
21
     exists between the parties.”).
22
             Based on the foregoing, Count II of the First Amended Complaint is hereby
23

24

25



     ORDER-2
         DISMISSED.
 1
         SO ORDERED this 30th day of April, 2012.
 2

 3

 4
                                                A
                                                Barbara Jacobs Rothstein
 5                                              U.S. District Court Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     ORDER-3